Electronically Filed
                                                       Supreme Court
                                                       SCWC-30310
                                                       10-JUL-2012
                           NO. SCWC-30310              03:10 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           TARA THOMAS, DONNA THOMAS and JACK THOMAS,

               Petitioners/Plaintiffs-Appellants,


                                  vs.


AYABE CHONG NISHIMOTO SIA & NAKAMURA, a Hawaii limited liability

 law partnership, ALPS CORPORATION, a Montana corporation, and

       GRANT K. KIDANI, Respondents-Defendants-Appellees.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30310; CIV. NO. 09-1-1936)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

      (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.,

 Circuit Judge Nakasone, in place of Recktenwald, C.J., recused,

     and Circuit Judge Kubo, assigned by reason of vacancy)


          Petitioners’s application for writ of certiorari filed


on June 4, 2012, is hereby rejected.


          DATED:   Honolulu, Hawai'i, July 10, 2012.

Steven D. Strauss and               /s/ Paula A. Nakayama
Christopher P. Schlueter for
petitioners                         /s/ Simeon R. Acoba, Jr.

James Kawashima and                 /s/ Sabrina S. McKenna
Christine E. Savage for
respondent Ayabe Chong              /s/ Karen T. Nakasone
Nishimoto Sia & Nakamura
                                    /s/ Edward H. Kubo, Jr.
J. Patrick Gallgher and Leah M.
Reyes for respondent Grant K.
Kidani